Title: Abigail Adams to John Adams, 6 January 1799
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Sunday Quincy Jan’ry 6 1799
          
          I believe it was in some such cold weather as the present, that Solomon made the wise inquiry observation, if two lie together, they shall be warm, but how can one be warm alone? now if he had had such a Bedfellow as Louissa, he might have found, that two might lie together, and yet be cold, for I am sure I felt half frozen last night. Ever since thursday the weather has been most severely cold, so as to freeze my ink in my warm Room; it has been as cold ever since Jan’ry came in, as it was intensely Hot last July. the Snow is very deep, and [. . .] is now adding to the quanity; tho whilst it is so cold there cannot be much.
          I receive the news papers very regularly and frequent. whilst there is so great a Majority in the House in favour of Governmental Measures as 65 to 23, there is no reason to despair; I should scarcly wish to see the Names of the Antis, united with the Federilists. the address of the senate of Pensilvana does them honour—but for the stain of having Elected Logan I should judge that Reason and experience had their proper weight in that state; what kind of Being is this Logan? is he conceited, is he foolish, has he been used as a tool?
          Alass poor Virgina! thou wilt be a by word and a disgrace. Punishment will fall upon the, and thy wayward ospring— if the French were not already too much beaten & disheartned, they would send some troops there to Fraternize with them. Buonaparty often made wise and just observations to his Army, and to those whom he wished to conquer: to some Refractory Italians he observes, “that a people who give them selves up to excess, are unworthy of Liberty. A Free people are those who obey Laws as well as make them. Anarchy is productive of intestine commotions, and the horrors of civil warfare.”
          I go so little from Home, and see so few politicians that I do not get any thing very interesting to communicate to you; I see by the papers of last Evening that Mr Henry of Maryland, late Govenour is dead. He has been long an invalide. I am glad however that he lived long enough to retrieve his Character, by his dissavowal of French Prin[ciples]
          How do you stand this very cold weather? the people here are waiting for the promised communications; when are they to see

them. Congress seem disposed to do buisness; I wish they were always tyed up to three or four Months—
          we are all in pretty good Health Colds excepted.
          I think hourly of Thomas this dreadfull cold Weather. pray Heaven that he may return in safety to his affectionate Mother, and Your
          
            A Adams
          
        